   Case 3:17-cv-01362 Document 364 Filed 04/24/20 Page 1 of 4 PageID #: 7649



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

THE CITY OF HUNTINGTON and
CABELL COUNTY COMMISSION,
     Plaintiffs,
v.                                                            CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
     Defendants.

       PLAINTIFFS’ RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiffs, the City of Huntington and Cabell County Commission (collectively,

“Plaintiffs”), respectfully submit this Response to Defendants’ Notice of Supplemental Authority

(ECF Doc. 362). Defendants contend that the recent decision in In re Nat’l Prescr. Opiate Litig:

In re CVS Pharmacy, Inc. et al., No. 20-3075, 2020 WL 1875174 (6th Cir. April 15, 2020) (“In re

CVS”), supports their Opposition (ECF Doc. 235) to Plaintiffs’ Motion (ECF Doc. 189) for the

Court to adopt the ruling of the MDL Court with regard to Defendants’ duties under the federal

Controlled Substances Act 21 U.S.C. §§ 801 et seq., (“CSA”), in these remanded actions. It does

not.

       In In re CVS, the Sixth Circuit reversed the MDL Court’s grant to plaintiffs in the first

MDL bellwether case of leave to amend their complaint over 18 months after the scheduling order

deadline for doing so, in order to assert claims that the Sixth Circuit found they had expressly

chosen not to bring. See 2019 WL 1875714, at *3. The MDL Court had found “good cause” to

modify the scheduling order under Fed. R. Civ. P. 16(b)(4) because the forthcoming bellwether

trial “would be most efficient if it included not only existing ‘distribution claims’ but also claims

against those same pharmacies as dispensers.” Id. (quoting MDL Court Response to Petition for

Writ of Mandamus). The Sixth Circuit held that this was an error because “a district court’s

decision whether to grant a motion to amend in an individual case depends on the record in that


                                                 1
   Case 3:17-cv-01362 Document 364 Filed 04/24/20 Page 2 of 4 PageID #: 7650



case and not others. Nor can a party’s rights in one case be impinged to create efficiencies in the

MDL generally.” Id. at *4. As the Sixth Circuit also recognized, however, “[n]one of this is to

say that an MDL court lacks broad discretion to create efficiencies and to avoid unnecessary

duplication in its management of pretrial proceedings in the MDL.” Id.

       Plaintiffs’ Motion here fully comports with this ruling. Plaintiffs do not seek to disregard

or circumvent the express requirement of any procedural rule or other source of law. Rather,

Plaintiffs move for this Court to adopt the ruling and reasoning of the MDL Court on a common

issue across the MDL cases—what Defendants’ duties are under the CSA—because this will

ensure fair and consistent resolution of claims by similarly situated parties, as provided for under

28 U.S.C. § 1407(a). See 18B Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure (2d ed. 1987), § 4478.4 (Law of the Case-Coordinate Courts) (“[T]he very purpose of

the initial consolidation is to resolve common matters consistently across the consolidated cases.”).

This Court’s authority to do so based upon law of the case principles is well-established. See

Royster v. Food Lion, Inc., 73 F.3d 528, 532 (4th Cir. 1996) (“[P]ermitting the transferor courts .

. . to reconsider the transferee court’s summary judgment orders will frustrate the aims of § 1407.”).

As other federal circuit courts likewise recognize, applying law of the case principles “‘ensures

that transferor courts respect the transferee court’s decisions,’” while still having “the virtue of

allowing transferor courts to correct serious errors of the transferee court.” In re Ford Motor Co.,

591 F.3d 406, 411 (5th Cir. 2009) (quoting In re Multi Piece Rim Prods. Liab. Litig., 653 F.2d

671, 679 (D.C. Cir. 1981)).

       In sum, the Sixth Circuit’s holding that an MDL court may not disregard rules governing

individual cases in service of overall MDL efficiency does not mean that a remand court must or




                                                  2
  Case 3:17-cv-01362 Document 364 Filed 04/24/20 Page 3 of 4 PageID #: 7651



should ignore the fairness and consistency benefits of the MDL court’s rulings on common issues,

absent a compelling reason to depart from those rulings. Plaintiffs’ Motion should be granted.


       Dated: April 24, 2020                                Respectfully submitted,


THE CITY OF HUNTINGTON                              CABELL COUNTY COMMISSION

/s/ Anne McGinness Kearse                           /s/ Paul T. Farrell, Jr.
Anne McGinness Kearse (WVSB No. 12547)              Paul T. Farrell, Jr., Esq. (WVSB No. 7443)
Joseph F. Rice                                      FARRELL LAW
MOTLEY RICE LLC                                     P.O. Box 1180
28 Bridgeside Blvd.                                 Huntington, WV 25714-1180
Mount Pleasant, SC 29464                            422 Ninth Street, 3rd Floor
Tel: 843-216-9000                                   Huntington, West Virginia 25701
Fax: 843-216-9450                                   office: 304.523.7285
akearse@motleyrice.com                              Mobile: 304.654.8281
jrice@motleyrice.com                                paul@farrell.law

Linda Singer                                        /s/ Anthony J. Majestro
MOTLEY RICE LLC                                     Anthony J. Majestro (WVSB No. 5165)
401 9th Street NW, Suite 1001                       POWELL & MAJESTRO, PLLC
Washington, DC 20004                                405 Capitol Street, Suite P-1200
Tel: 202-232-5504                                   Charleston, West Virginia 25301
Fax: 202-386-9622                                   304-346-2889 / 304-346-2895 (f)
lsinger@motleyrice.com                              amajestro@powellmajestro.com

Charles R. “Rusty” Webb (WVSB No. 4782)             Michael A. Woelfel (WVSB No. 4106)
THE WEBB LAW CENTRE, PLLC                           WOELFEL AND WOELFEL, LLP
716 Lee Street, East                                801 Eighth Street
Charleston, West Virginia 25301                     Huntington, West Virginia 25701
Telephone: (304) 344-9322                           Tel. 304.522.6249
Facsimile: (304) 344-1157                           Fax. 304.522.9282
rusty@rustywebb.com                                 mikewoelfel3@gmail.com




                                                3
  Case 3:17-cv-01362 Document 364 Filed 04/24/20 Page 4 of 4 PageID #: 7652



                               CERTIFICATE OF SERVICE

       I hereby certify that service of the foregoing was filed electronically in the CM/ECF

electronic filing system and served via the same on all counsel registered in the system on April

24, 2020, as well as served via email to plaintiffs’ listserv at mdl2804discovery@motleyrice.com

and defendants’ listserv at track2opioiddefendants@reedsmith.com.

                                                    /s/ Moniqúe Christenson
                                                    Moniqúe Christenson (SC Bar No. 104063)




                                               4
